Knowlton, J.
At the close of the evidence, the plaintiff requested the court to rule that he had made out his case, and that the defendant had established no defence. The court re*210fused so to rule, and found that the plaintiff was the owner of the stock of goods, or had such an interest in them as to be liable for the tax. The only question presented by the bill of exceptions is whether, upon the evidence, the judge was bound, as matter of law, to find for the plaintiff. It was an undisputed fact that the goods belonged to some one who did business under the name of George J. Raymond and Company. The plaintiff testified that his wife, Hattie D. Raymond, was the sole proprietor of the business and owner of the property of the firm of that name. The contention of the defendant was that this testimony was untrue. The plaintiff admitted that for about ten years prior to 1882 he had carried on business in the name of George J. Raymond and Company in selling clothing and men’s furnishing goods; that in 1882 he had a store in Tremont Row in Boston, and went into insolvency ; that his business was closed, and that on account of that the business was afterwards conducted in his wife’s name; that they began to have stores outside of Boston three or four years before they went to Worcester; that in 1891 they bought out a firm in Worcester that was doing business as the Bay State Clothing Company, and he continued to do business at the same store ; that he made the arrangements about hiring the store, and engaged a local manager; that he helped to sell the business to some one else ; that he represented the owner largely in the sale, perhaps fully; that he did not think he said anything to Taylor, of whom he hired the store, or to Dalrymple, whom he engaged as local manager, about Hattie D. Raymond. There was other evidence tending to show that in doing the business and making the arrangements in regard to the business, he talked and acted as if he were the sole proprietor, -and made no representation or disclosure that his wife bad any interest in the property or business. His wife never filed a certificate in Worcester stating that she was doing business as a married woman on her sole and separate account, under the provisions of the Pub. Sts. c. 147, § 11.
Upon all the evidence in the case, the judge might well disbelieve the plaintiff’s testimony in regard to his wife’s ownership of the property, and find that his mode of dealing with the property truly represented his ownership of it.

Exceptions overruled.